MEMORANDUM OPINION
                                           No. 04-08-00571-CR

                                        IN RE Arnulfo ROSALES

                                  Original Habeas Corpus Proceedings 1

Opinion by:       Rebecca Simmons, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 15, 2008

PETITIONS FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           Arnulfo Rosales has filed pro se original petitions requesting the issuance of two writs of

habeas corpus. Rosales, who claims his confinement is illegal for various reasons, seeks review

and dismissal of the indictment against him and release from confinement.                       Alternatively,

Rosales seeks an immediate trial. Rosales is represented by counsel in the trial court. Because

Rosales’s complaints relate to his pending criminal case, we conclude that trial counsel is

Rosales’s counsel for any original proceeding on the issues presented. Rosales has no right to

proceed pro se and be represented by counsel at the same time. See Patrick v. State, 906 S.W.2d
1
          This proceeding arises out of Cause No. 2008-CR-0105, styled The State of Texas v. Arnulfo Rosales,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                    04-08-00571-CR


481, 498 (Tex. Crim. App. 1995); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston

[1st Dist.] 1994, orig. proceeding).

       Additionally, the Court of Criminal Appeals, the district courts, and the county courts are

authorized to issue writs of habeas corpus in criminal matters. See TEX. CODE CRIM. PRO. ANN.

art. 11.05 (Vernon 2005). However, this court has no original habeas corpus jurisdiction in

criminal matters. See Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet.

ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.).

       Accordingly, the habeas corpus petitions are dismissed for lack of jurisdiction.


                                                PER CURIAM


DO NOT PUBLISH




                                               -2-